DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the interview conducted May 4, 2022, for the 16/919,336 application, which is being examined under the first inventor to file provisions of the AIA .  The interview constitutes applicant’s complete reply in compliance with the formal requirements set forth in the non-final Office action dated March 21, 2022.  The application is hereby allowed.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Bryan Wisecup on May 4, 2022.
The application has been amended as follows: 

Please amend claims 1, 8, and 16 as follows:

1. A fluid catalytic cracking (FCC) catalyst composition comprising:
a framework-substituted USY zeolite comprising one or more transition metals substituted into the framework of an USY zeolite; [[and]] 
from 1 weight percent to 50 weight percent FCC zeolite cracking additive based on the total weight of the FCC catalyst composition, and 
from 35 weight percent to 60 weight percent inorganic filler based on the total weight of the FCC catalyst composition, where the inorganic filler comprises one or more of silica sol, basic aluminum chloride, aluminum biphosphate, alumina sol, activated alumina, porous silica, a metal trapping agent, or combinations of these. 

8.  A method for upgrading a hydrocarbon feed, the method comprising:
contacting the hydrocarbon feed with a FCC catalyst composition at reaction conditions sufficient to upgrade at least a portion of the hydrocarbon feed, where:
the FCC catalyst composition comprises:
a framework-substituted USY zeolite 
from 1 weight percent to 50 weight percent FCC zeolite cracking additive based on the total weigh of the FCC catalyst composition; and
from 35 weight percent to 60 weight percent inorganic filler based on the total weight of the FCC catalyst composition, where the inorganic filler comprises one or more of silica sol, basic aluminum chloride, aluminum biphosphate, alumina sol, activated alumina, porous silica, a metal trapping agent, or combinations of these.

16.  A method for upgrading a hydrocarbon feed, the method comprising:
passing a hydrocarbon feed to a fluid catalytic cracking unit;
contacting the hydrocarbon feed with a FCC catalyst composition in the fluid catalytic cracking unit under reaction conditions sufficient to cause at least a portion of the hydrocarbon feed to undergo cracking reactions to produce a cracking reaction mixture comprising a used FCC catalyst composition  and a cracked effluent comprising one or more olefins, where the FCC catalyst composition comprises:

from 1 weight percent to 50 weight percent FCC zeolite cracking additive based on the total weight of the FCC catalyst, where the FCC zeolite cracking additive is an MEL-framework zeolite, a beta framework zeolite, a mordenite framework zeolite, or combinations of these; 
passing the cracking reaction mixture to a catalyst separator that separates the cracking reaction mixture into the used FCC catalyst composition and the cracked effluent; and
passing the cracked effluent out of the fluid catalytic cracking unit.

The following is an examiner’s statement of reasons for allowance: Koseoglu et al discloses that the “FCC catalyst composition comprises, for example, 15 to 60% by mass, preferably 20 to 50% by mass of zeolite, 10 to 30% by mass, preferably, 15 to 25% by mass of inorganic binder as a binding agent, and inorganic oxides other than zeolite as the balance.  The silica based binder and alumina based binder can be used as inorganic binder. The silica based binder can be any one of or two or more of silica sol, water glass (sodium silicate), and silicic acid liquid…Aluminum-compound binder can be (a) basic aluminum chloride, (b) aluminum biphosphate, or (c) alumina sol” [paragraphs 0066-0067].  The reference does not teach the recited 35 to 60 weight percent of amended claims 1 and 8.  Additionally, Koseoglu et al does not teach the recited additives in the recited amounts of amended claim 16.  Moreover, said recited additives do not appear to be art-recognized equivalent metal trapping/capturing agents.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548. The examiner can normally be reached Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772    
August 9, 2022